NUMBER 13-20-00402-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

                    IN THE INTEREST OF C.M.D., A CHILD


                    On appeal from the 24th District Court
                         of Victoria County, Texas.


                         ORDER OF ABATEMENT

   Before Chief Justice Contreras and Justices Hinojosa and Perkes
                          Order Per Curiam

      The cause is before the Court on its own motion. Appellant’s brief was originally

due on October 28, 2020. Appellant has been granted three extensions. On November

24, 2020, the Court ordered the Honorable Jane Lane to file the appellant brief on or

before 5:00 p.m. on December 4, 2020, or to make arrangements with the clerk to appear

at a show-cause hearing. On December 7, 2020, appellant’s brief was e-filed. On

December 8, 2020, the Clerk of the Court notified appellant’s counsel that the brief was

untimely filed, appeared incomplete, and was not in compliance with Texas Rules of
Appellate Procedure 38.1(b) and (c). See TEX. R. APP. P. 38.1(b), (c). The notice further

instructed the Honorable Jane Lane to submit an amended brief and motion for leave on

or before December 11, 2020, or to contact the Clerk of the Court to arrange for the show-

cause hearing previously ordered. To date, appellant’s counsel has failed to correct the

defects in the brief or contact the Court to arrange for a show-cause hearing.

       Accordingly, we now ABATE this appeal and REMAND the cause to the trial court

for further proceedings pursuant to Rule 38.8(b)(2) and (3) of the Texas Rules of Appellate

Procedure. See id. Upon remand, the trial court shall utilize whatever means necessary

to make appropriate findings and recommendations concerning the following: (1) whether

appellant desires to prosecute this appeal; (2) why appellant’s counsel has failed to file a

brief and whether counsel has effectively abandoned the appeal; (3) whether appellant

has been denied effective assistance of counsel; (4) whether appellant’s counsel should

be removed; and (5) whether appellant is indigent and entitled to court-appointed counsel.

       If the trial court determines that appellant does want to continue the appeal, that

present counsel should be removed, and that appellant is indigent and entitled to

court-appointed counsel, the trial court shall appoint new counsel to represent appellant

in this appeal. If new counsel is appointed, the name, address, telephone number, email

address, and state bar number of said counsel shall be included in an order.

       The trial court shall cause its findings and order, if any, to be included in a

supplemental clerk’s record. Furthermore, the trial court shall cause a supplemental

reporter’s record of proceedings to be prepared, if any. The supplemental clerk’s record

and supplemental reporter’s record, if any, shall be filed with the Clerk of this Court on or

before December 28, 2020.



                                             2
      It is so ORDERED.

                                  PER CURIAM

Delivered and filed the
18th day of December, 2020.




                              3